UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09067 Kirr, Marbach Partners Funds, Inc. (Exact name of registrant as specified in charter) 621 Washington Street, Columbus, IN 47201 (Address of principal executive offices) (Zip code) Kirr, Marbach & Company, LLC, 621 Washington Street, Columbus, IN 47201 (Name and address of agent for service) (812) 376-9444 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2011 Date of reporting period:September 30, 2011 Item 1. Report to Stockholders. Kirr, Marbach Partners Value Fund Annual Report www. kmpartnersfunds.com September 30, 2011 KIRR, MARBACH PARTNERS VALUE FUND “I want to warn people who are selling to me that I believe I am buying their dollar bills for 90 cents.” —Warren Buffett (October 4, 2011) November 21, 2011 Dear Fellow Shareholders: We won’t attempt to sugarcoat the U.S. stock market’s dismal performance in Q3-2011, nor our own.We were clearly overly optimistic the solid fundamentals of our portfolio companies would be able to withstand the tsunami of panic selling.We are responsible for and own our performance.We are invested alongside you and have shared fully in the recent pain. We attribute our poor absolute and relative performance in the third quarter primarily to two factors.First, we think our long-term performance record demonstrates our ability to analyze companies and find stocks selling at a discount to intrinsic value.Indeed, this type of micro-analysis is the basis of value investing.However, while we certainly pay attention to big-picture factors such as trends in leading economic indicators, we’ve never spent a lot of time trying to forecast macro-factors such as the outcome of political processes.Clearly, the complete failure of government officials, both in the U.S. and Europe, to inspire confidence in their ability to grasp the magnitude of the problems (let alone devise and implement comprehensive, long-term solutions) was a major impetus for the stock market’s weakness. Second, the stocks held in our portfolio have tended to be more economically sensitive.When investors were feeling positive about the prospects for continued economic recovery, this helped us outperform.However, when fears about a “double-dip” recession became rampant, investors fled economically-sensitive stocks in droves.In addition, our portfolio tends to own predominately “medium-capitalization” stocks.As you can see in the table in The Stock Market section on the following page, large-capitalization and growth stocks outperformed. While there’s nothing we can do to change what happened in the third quarter, we are trying to position the portfolio to benefit whenever the sun eventually rises again.We plan to take advantage of the carnage to add high-quality stocks that have heretofore been too expensive for us to buy.When we upgraded our portfolio in 2008-2009, stocks like AutoZone, Inc., Coach, Inc. and Cognizant Technology Solutions Corporation were strong performers in the ensuing market recovery. We take comfort that insiders, who presumably know their businesses better than anyone else, have been major buyers of their own stock.In addition, Warren Buffett recently announced Berkshire Hathaway bought $4 billion of stock in the third quarter (about as much as it bought in the first half of 2011) and would repurchase its own stock for the first time in four decades.Why?In a recent interview, he said most of the 70+ businesses owned by Berkshire Hathaway are doing “very well.”Further, he thinks it’s “very, very unlikely we’ll go back into a recession.”Regardless of what you may think about Buffett’s politics, as an investor he is without peer and you generally don’t want to be on the other side of the trade. We are aware of the risk with confidence badly bruised, economic weakness could become a self-fulfilling prophecy.In addition, once we enter a negative feedback loop, it can be difficult to escape.Still, we think the seeds of the next market recovery might have been sown.Expectations are low and there is a lot of future bad news reflected in today’s prices.If things turn out to be not quite so dire, it should be an upside surprise and stocks could move higher. 1 KIRR, MARBACH PARTNERS VALUE FUND Periods ending Value Fund(1) Russell 3000(2) S&P 500(3) September 30, 2011(4) Total Return Index Index 3-months -22.50% -15.28% -13.87% 9-months -14.26% -9.90% -8.68% One-year 2.17% 0.55% 1.14% Two-years 11.55% 5.63% 5.56% Three-years 4.15% 1.45% 1.23% Five-years -2.14% -0.92% -1.18% Ten-years 4.32% 3.48% 2.82% Since Inception (December 31, 1998) 4.46% 1.75% 1.14% The Fund’s Annual Operating Expenses were 1.90% according to the Prospectus dated January 3, 2011.Until February 28, 2013, the Adviser has contractually agreed to waive its management fee and/or reimburse the Fund’s other expenses to the extent necessary to ensure that the total annual operating expenses do not exceed 1.45% of its average net assets.Investment performance reflects waivers in effect.In the absence of such waivers, total return would be reduced. Performance data quoted represents past performance; past performance is no guarantee of future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-800-870-8039.The fund imposes a 1.00% redemption fee on shares held less than 30 days.Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced. The performance data quoted assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market. This Index cannot be invested in directly. The S&P 500 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. One-year, Two-years, Three-years, Five-years, Ten-years and Since Inception returns are Average Annualized Returns. The Stock Market Volatility exploded in the third quarter.Bloomberg reported a measure of volatility jumped 119% between July 22 and August 23, the biggest rise in one month since the Crash of 1987 (almost 24 years ago).Not everyone is experiencing the same emotional strain long-term investors feel from down 500 point days.“High-frequency traders” use supercomputers to generate buy/sell orders based on algorithms.These firms now account for the majority of trading volume and often hold positions for less than a second.They feed on and profit from anxiety and volatility. The stock market is a vehicle for expanding access to and allocating capital.Unfortunately, this vehicle is sometimes hijacked by emotion and/or technology.Sentiment has been crushed.Some investors have lost faith, thrown in the towel and abandoned the stock market, perhaps for good.Domestic mutual funds suffered net redemptions of about $67 billion in the third quarter.Some of the recent selling pressure is likely due to mutual funds and hedge funds raising cash to satisfy these redemptions. 2 KIRR, MARBACH PARTNERS VALUE FUND We don’t take much solace, but the pain experienced in many of the major foreign stock markets was greater than what we experienced in the U.S. Periods ending 9/30/2011 3-Months 9-Months (Total Return—Local Currency) U.S. (Russell 3000) -15.28% -9.90% U.S. (Russell 3000–Growth) -13.90% -7.89% U.S. (Russell 3000–Value) -16.63% -11.84% U.S. (Russell 1000–Large Cap) -14.68% -9.24% U.S. (Russell 1000–Growth) -13.14% -7.20% U.S. (Russell 1000–Value) -16.20% -11.24% U.S. (Russell 2000–Small Cap) -21.87% -17.02% U.S. (Russell 2000–Growth) -22.25% -15.57% U.S. (Russell 2000–Value) -21.47% -18.51% United Kingdom -12.84% -10.20% Germany -25.41% -20.42% France -24.68% -18.76% Japan -10.73% -13.43% Hong Kong -20.78% -21.42% We check in with our portfolio companies regularly and have been bitterly disappointed by what we see as a massive disconnect between the mostly still-solid operating performances and plummeting stock prices.In times of extreme anxiety and turmoil, we think it’s critical to stay focused on our core investment values.As always, our goal is to produce good long-term performance.We try to attain this by utilizing a consistent and disciplined value approach.We try to buy the stocks of good companies selling at a discount to intrinsic value (see Mr. Buffett’s quote at the top). It is perfectly understandable investors focus almost exclusively on performance (outcome), while ignoring how that performance was generated (process).After all, at the end of the day you can spend the earnings from performance, but you can’t spend process.However, we believe a sound investment process is a vitally important foundation for generating outstanding, long-term investment outcomes.Over the short-term, a good outcome does not imply a good process and a bad outcome does not imply a bad process.We believe investing is a long-term, probabilistic endeavor and think it’s likely the best long-term performers all emphasize process over outcome. To guide us, for most of our existence we have utilized a proprietary tool called “EXPROR ” (an acronym for Expected Rate of Return) to help us manage the portfolio.Briefly, when we are evaluating a stock, we develop both “reasonable” and “risk” estimates for earnings.We then apply a multiple of the market’s price-to-earnings ratio to each estimate (based on historical parameters for that stock) to determine both an upside target price and downside risk price.At purchase, a stock generally must have 2-3 times as much upside potential as downside risk.EXPROR then continuously ranks all of our portfolio holdings based on upside potential and downside risk.As a stock’s price rises, its upside potential (%) shrinks and its downside risk (%) increases (and vice-versa).In “normal” times, stocks in the top quartile (highest potential % return) are candidates for addition and those in the bottom quartile (lowest potential % return) are candidates for reduction.The financial crisis was marked by massive, indiscriminate selling, which led to “waterfall-type” declines in many stocks.During the darkest days, many stocks in our portfolio declined to the point where their 3 KIRR, MARBACH PARTNERS VALUE FUND downside risk price based on EXPROR was actually higher than the current market price.While this is not the case today, if we are correct in our estimates and assumptions, we think stocks in our portfolio have the best risk/reward they have had in a long time.This doesn’t guarantee our stocks still can’t get cheaper yet, but we believe the probabilities are more in our favor. Using a baseball analogy, we’ll try to hit singles and doubles and let the “miracle of compound interest” put runs up on the scoreboard. Percent Change in Top Ten Holdings from Book Cost (as of 9/30/2011) Rosetta Resources, Inc. +15.3 % 6. Ascent Capital Group LLC +19.9 % Coach, Inc. +13.3 % 7. AutoZone, Inc. +73.0 % Cognizant Technology Solutions +33.2 % 8. eBay Inc. +12.7 % Dollar Tree, Inc. +100.6 % 9. WABCO Holdings Inc. -1.6 % Alliance Data Systems Corp. +18.9 % Time Warner Cable Inc. -17.8 % Performance quoted represents past performance and is no guarantee of future results. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. SUMMARY We will remain persistent and single-minded in our effort to regain the ground we lost during the quarter.We will likely have to endure bumps and bruises along the way, but we’re up to the task.We are working hard for you each and every day and hope you will be rewarded. Regards, Mark D. Foster, CFA Mickey Kim, CFA President Vice-President, Treasurer and Secretary Value Fund invests in foreign securities, which involves greater volatility and political, economic and currency risks and differences in accounting methods.Value Fund may also invest in small- and medium-capitalization companies, which tend to have more limited liquidity and greater price volatility than large-capitalization companies. Please refer to the Schedule of Investments for complete fund holdings information. The information provided herein represents the opinion of Value Fund’s investment adviser and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The Russell 3000 Growth Index is an unmanaged, capitalization-weighted index that measures the performance of the broad growth segment of the U.S. equity universe. It includes those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values.This Index cannot be invested in directly. The Russell 3000 Value Index is an unmanaged, capitalization-weighted index that measures the performance of the broad value segment of U.S. equity value universe. It includes those Russell 3000 Index companies with lower price-to-book ratios and lower forecasted growth values.This Index cannot be invested in directly. 4 KIRR, MARBACH PARTNERS VALUE FUND The Russell 1000 Index is an unmanaged, capitalization-weighted index that measures the performance of the large-cap segment of the U.S. equity universe. It is a subset of the Russell 3000 Index and includes approximately 1000 of the largest securities based on a combination of their market cap and current index membership. The Russell 1000 represents approximately 92% of the U.S. market.This Index cannot be invested in directly. The Russell 1000 Growth Index is an unmanaged, capitalization-weighted index that measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 Index companies with higher price-to-book ratios and higher forecasted growth values.This index cannot be invested in directly. The Russell 1000 Value Index is an unmanaged, capitalization-weighted index that measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 Index companies with lower price-to-book ratios and lower expected growth values.This index cannot be invested in directly. The Russell 2000 Index is an unmanaged, capitalization-weighted index that measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000 is a subset of the Russell 3000 Index representing approximately 10% of the total market capitalization of that index. It includes approximately 2000 of the smallest securities based on a combination of their market cap and current index membership.This Index cannot be invested in directly. The Russell 2000 Growth Index is an unmanaged, capitalization-weighted index that measures the performance of the small-cap growth segment of the U.S. equity universe. It includes those Russell 2000 Index companies with higher price-to-value ratios and higher forecasted growth values.This Index cannot be invested in directly. The Russell 2000 Value Index is an unmanaged, capitalization-weighted index that measures the performance of small-cap value segment of the U.S. equity universe. It includes those Russell 2000 Index companies with lower price-to-book ratios and lower forecasted growth values.This Index cannot be invested in directly. Price-to-earnings ratio is calculated by dividing the price of a stock or index by its earnings. This material must be preceded or accompanied by a current Prospectus. Quasar Distributors, LLC is the Distributor for Value Fund. For further information about Value Fund and/or an account application, please call Matt Kirr at Value Fund at (812) 376-9444 or (800) 808-9444 or write to Value Fund at 621 Washington Street, Columbus, IN47202-1729. 5 KIRR, MARBACH PARTNERS VALUE FUND This chart assumes an initial investment of $10,000.Performance reflects fee waivers in effect.In the absence of fee waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed maybe worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rate of Return (%) One Year Ended Five Years Ended Ten Years Ended Since Inception* to September 30, 2011 September 30, 2011 September 30, 2011 September 30, 2011 Kirr, Marbach Partners Value Fund 2.17% (2.14)% 4.32% 4.46% Russell 3000 Index** 0.55% (0.92)% 3.48% 1.75% S&P 500*** 1.14% (1.18)% 2.82% 1.14% * December 31, 1998 ** The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market.This Index cannot be invested in directly. *** The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks.This Index cannot be invested in directly. 6 KIRR, MARBACH PARTNERS VALUE FUND Expense Example – September 30, 2011 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2011 – September 30, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a transaction fee equal to 1.00% of the net amount of the redemption if you redeem your shares within 30 days of purchase.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 4/1/11 9/30/11 4/1/11 – 9/30/11(1) Actual $ 774.50 Hypothetical (5% return before expenses) 1,017.80 7.33 Expenses are equal to the Fund’s annualized expense ratio after expense reimbursement of 1.45%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period.The annualized expense ratio prior to expense reimbursement was 1.66%. 7 KIRR, MARBACH PARTNERS VALUE FUND Allocation of Portfolio Net Assets September 30, 2011 Top Ten Equity Holdings as of September 30, 2011 (% of net assets) Rosetta Resources, Inc. 5.8% Coach, Inc. 4.8% Cognizant Technology Solutions Corp. - Class A 4.8% Dollar Tree, Inc. 4.3% Alliance Data Systems Corp. 4.0% Ascent Capital Group, Inc. - Class A 3.8% AutoZone, Inc. 3.1% eBay, Inc. 3.0% WABCO Holdings, Inc. 3.0% Time Warner Cable, Inc. - Class A 2.9% 8 KIRR, MARBACH PARTNERS VALUE FUND Schedule of Investments September 30, 2011 Number of Shares Value COMMON STOCKS - 98.7% Basic Materials - 9.3% Buckeye Technologies, Inc. $ LyondellBasell Industries NV - Class A - f NewMarket Corp. Solutia, Inc.* Communications - 12.0% Amdocs Ltd.* - f Harris Corp. Liberty Media Corp. - Liberty Starz - Class A* NII Holdings, Inc.* Time Warner Cable, Inc. - Class A Consumer Cyclical - 19.6% Ascent Capital Group, Inc.- Class A* AutoZone, Inc.* Coach, Inc. Dollar Tree, Inc.* Express, Inc. Pier 1 Imports, Inc.* Consumer Non Cyclical - 6.3% Alliance Data Systems Corp.* Covidien PLC - f Energy - 8.5% Energy Partners Ltd.* Ensco PLC - ADR - f Rosetta Resources, Inc.* Financial - 7.2% Janus Capital Group, Inc. Loews Corp. Markel Corp.* Portfolio Recovery Associates, Inc.* Industrial - 20.5% Aecom Technology Corp.* Atlas Air Worldwide Holdings, Inc.* Canadian Pacific Railway Ltd. - f EMCOR Group, Inc.* EnerSys* KBR, Inc. Titan International, Inc. Tyco International Ltd. - f WABCO Holdings, Inc.* Technology - 15.3% Cognizant Technology Solutions Corp. - Class A* eBay, Inc.* Intel Corp. Microsoft Corp. NCR Corp.* TriQuint Semiconductor, Inc.* TOTAL COMMON STOCKS (Cost $66,345,400) Principal Amount SHORT TERM INVESTMENT - 0.1% Variable Rate Demand Note** - 0.1% $ American Family, 0.10% TOTAL SHORT TERM INVESTMENT (Cost $50,000) Total Investments (Cost $66,395,400) - 98.8% Other Assets and Liabilities, Net - 1.2% TOTAL NET ASSETS - 100.0% $ * - Non-income producing security. ** - Rate in effect as of September 30, 2011. ADR - American Depository Receipt. f - Foreign security. See Notes to the Financial Statements 9 KIRR, MARBACH PARTNERS VALUE FUND Statement of Assets and Liabilities September 30, 2011 ASSETS: Investments, at current value (cost $66,395,400) $ Cash Receivable for Fund shares sold Other receivable Dividends receivable Prepaid expenses Interest receivable 4 Total Assets LIABILITIES: Payable for capital shares redeemed Accrued expenses Payable to Adviser Accrued distribution fees Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Undistributed net realized loss on investments ) Net unrealized depreciation on investments ) Total Net Assets $ Shares outstanding (500,000,000 shares of $0.01 par value authorized) Net asset value, redemption price and offering price per share $ Statement of Operations Year Ended September 30, 2011 INVESTMENT INCOME: Dividend income (net of withholding of $7,523) $ Interest income 51 Total Investment Income EXPENSES: Investment Adviser fees Distribution fees Legal fees Administration fees Transfer agent fees Federal and state registration fees Custody fees Fund accounting fees Audit fees Directors fees Postage & printing fees Other Total expenses before reimbursement Less:Reimbursement from Investment Adviser ) Net Expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investments Change in unrealized appreciation/ depreciation on investments ) Net realized and unrealized loss on investments ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) See Notes to the Financial Statements 10 KIRR, MARBACH PARTNERS VALUE FUND Statement of Changes in Net Assets Year Ended Year Ended September 30, 2011 September 30, 2010 OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Change in unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Redemption fees — Net increase (decrease) in net assets from capital share transactions ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income — ) From net realized gains — — Total distributions to shareholders — ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including undistributed net investment loss of $0 and ($22), respectively) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares issued to holders in reinvestment of dividends — Shares redeemed ) ) Net increase (decrease) ) See Notes to the Financial Statements 11 KIRR, MARBACH PARTNERS VALUE FUND Financial Highlights For a Fund share outstanding throughout the period. Year Ended September 30, PER SHARE DATA: Net asset value, beginning of period $ Investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions: Dividends from net investment income — ) — — — Distributions from net capital gains — — — ) ) Total distributions — ) — ) ) Paid in capital from redemption fees — Net asset value, end of period $ TOTAL RETURN % % )% )% % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement % After expense reimbursement % Ratio of net investment income (loss) to average net assets: Before expense reimbursement )% )% % )% )% After expense reimbursement )% )% % )% )% Portfolio turnover rate 15
